DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 10/13/2020. Claims 25-39 are pending. Claims 25, 26, 30-36, 38, and 39 are amended. No new claims are currently added. No claims are currently cancelled.

The applicant has support in the originally filed disclosure for “a tangible machine readable storage medium” specifically paragraph 42 “As used herein, the term tangible computer readable storage medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media. As used herein, "tangible computer readable storage medium" and "tangible machine readable storage medium" are used interchangeably.” 


Response to Arguments
Applicant’s arguments, see page 7-8, filed 10/13/2020, with respect to the 112 1st rejections of claims 25, 30, 35 have been fully considered and are persuasive.  The previous 112 1st
Applicant’s arguments, see page 8, filed 10/13/2020, with respect to the 112 1st rejections of claims 26, 31, 36, have been fully considered and are persuasive.  The previous 112 1st rejections of claims 26, 31, 36, have been withdrawn. 

Applicant's arguments see page 8, filed 10/13/2020, with respect to the 112 1st rejections of claims 27, 32, 37, have been fully considered but they are not persuasive. Although the applicant may have support in the originally filed disclosure for “a proportionate amount of advertising for each advertising that purchases ad space from the Internet publisher independent of particular geographies of interest.” The applicant does not have support for “quantity of advertising space consumed on a website of the internet” being independent of location.  Applicant’s arguments are not persuasive and the rejection is maintained.

Applicant's arguments see page 8-9, filed 10/13/2020, with respect to the 112 1st rejections of claims 29, 34, 39, have been fully considered but they are not persuasive. Although the applicant has support in the originally filed disclosure for “identifying” servers when navigating to a web address, this is not analogous to “wherein the probe interface is to cause at least one of the first or second server to navigate to a website of the Internet publisher.” There is no support wherein the probe interface is to cause at least one of the first or second server to navigate to a website of the Internet publisher. Applicant’s arguments are not persuasive and the rejection is maintained.

The applicant has amended claims 31-34 to overcome the previous 112 2nd antecedent basis rejection of the claims. The previous 112 2nd antecedent basis rejection of claims 31-34 is withdrawn. 

The applicant has amended claims 26, 31, and 36, by cancelling the language of statistically significant. The previous 112 2nd rejections of claims 26, 31, and 36 are withdrawn. 

The applicant has argued the 112(f). The examiner would like to point out that the applicant has two sets of claims that fall under 112 (f) specifically claims 25-29 and 35-39. Claim 25 includes the language of a skew engine, a probe interface, and a probe manager while claim 35 includes the language of “means for” for what appears to be the “skew engine”, “probe interface”, and “probe manager.” Therefore, the broadest reasonable interpretation of a claim limitation that invokes 35 U.S.C. 112(f) is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act. By stating the invention invokes 112f it is stating that the claim has in the originally filed disclosure the structure for the limitation. By saying the term is a general placeholder the examiner is merely saying that the claims are viewed as having structure. See paragraph 40 off applicant’s originally filed disclosure “Further, the example baseline engine 502, the example skew engine 504, the example probe interface 506, the example publisher manager 508, the example geography manager 510, the example ad ratio data store 512, the example publisher data store 514, the example geography data store 516 and/or, more generally, the example probe manager 414 of FIGS. 4 and 5 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware.” Applicant’s arguments are confusing, and seem to align with the concept of the limitations being a directed to structure. And by pointing to dictionary definitions and the use of the language in patents to general usage, the language points to the use of a generic placeholder. 

The applicant has stated with regards to the double patenting rejection “The Applicant respectfully requests that the double patenting rejections be reconsidered or held in abeyance until 

The applicant has argued with regards to the 101 rejection, “Claim 25 does not recite a mathematical concept, a method of organizing human activity, or a mental process.” The examiner respectfully disagrees. Applicant’s invention uses a generic “apparatus” for improving probing effectiveness in response to advertising diversity. The recitation of an apparatus/system is identified to be a processor (see figure 8, paragraph 50) in the claims does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. Applicant’s invention also includes certain methods of organizing human activity. Which is defined in MPEP 2106.04 (a) to include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Applicant’s invention involves analyzing and modifying advertising frequency. Advertising was known in the art at the time of the invention to involve “the act or practice of calling public attention to one's product, service, need, etc., especially by paid announcements in newspapers and magazines, over radio or television, on billboards, etc.” Clearly, the use of advertising involves human interaction as that is the purpose of advertising. 

The applicant argues the claims in view of example 37. Specifically with regards to Example 37 claim 2, Example 37 claim 2 addresses the issue of a method that allows for such non-traditional arrangements to be performed automatically by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, 

The applicant has argued that the claims are directed to a practical application. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition - see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Applicant's claimed invention does not contain limitations that 

The examiner has updated the previous 101 rejection in view of applicant’s amendments.

The applicant has amended the claims to overcome the previous 103 rejections. The rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

The applicant has included newly amended limitations into claims 25, 30, 35, that include language of “a probe interface to compare the first advertising deviation to a first threshold to establish a first probing frequency to a network-connected server associated with the geography for probing efforts for the geography of the Internet publisher.” There is support in the originally filed disclosure for probing frequencies as well as the geography of the internet publisher. However, there is no support for establish a first probing frequency to a network-connected server associated with the geography for probing efforts for the geography of the Internet publisher. Specifically the limitation in association with the network-connected server. This is new matter. There is no support in the originally filed disclosure for this limitation. Appropriate correction is required.

The applicant has included newly amended limitations into claims 25, 30, 35, that include language of “a probe manager to improve the probing efforts in response to the first advertising deviation satisfying a second threshold by modifying the first probing frequency to a second probing frequency for the probing efforts.” There is support in the originally filed disclosure for probing frequencies as well as a first and second threshold. Paragraph 37 discloses “To illustrate an example manner of establishing a respective probing rate for (a) an Internet publisher of interest within (b) a geography of interest, assume that a first probing rate of ten probes per hour is to occur for a first threshold of ad ratio deviation values, and a second probing rate of twenty probes per hour is to occur for a second threshold of ad ratio deviation values. Also assume that the first threshold of ad ratio deviation values is satisfied within a range of 10 percentage points, and the second threshold of ad ratio 

The applicant has included newly amended claims 26, 31, 36, that include language of “increase the first probing frequency in response to determining the advertising diversity increased.” There is support in the originally filed disclosure for lowering a first probing frequency but there is no support for increasing the first probing frequency in response to determining the advertising diversity increased.   This is new matter. There is no support in the originally filed disclosure for this limitation. Appropriate correction is required.

Claims 27-29, 32-34, and 37-39 inherit the rejections of the claims from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claims 25, 30, 35, the limitation "a probe manager to improve the probing efforts in response to the first advertising deviation satisfying a second threshold by modifying the first probing frequency to a second probing frequency for the probing efforts" renders the claim indefinite because it is unclear whether what the applicant is claiming. It is unclear what it means for a “deviation” to “satisfy” a second threshold and have it satisfy the threshold by “modifying the first probing frequency to a second probing frequency.” It is unclear if the “second” threshold is greater than, less than, or equal to a “first” threshold. It is further unclear how an advertising deviation can satisfy a threshold in this context. It is also unclear how this will improve a probing effort. Clarification is requested. 

Claims 26-29, 31-34, and 36-39 inherit the rejections of the claims from which they depend.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Interpretation

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a skew engine, a probe interface, and a probe manager in claim 25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 25, 30, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of U.S. Patent No. US 10002365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Both the current application and the parent include limitations such as a skew engine to determine a first advertising deviation, a probe interface to establish a first probing frequency, and a probe manager for making a second probing frequency proportionate to a reduced advertising diversity. The instant application does not include a initiating an initial probing effort as claimed by the patented application. The current application is broader then the patented application. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (25-29) is/are directed to an apparatus, claim(s) (30-34) is/ are directed to a tangible machine readable medium, and claims(s) (35-39) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical relationships/formulas, mental process and/or certain methods of organizing human activity. Specifically the claims 25-39 recite:


(a) mental process: as drafted, the claim recites the limitation of determining an ad ratio deviation, comparing information to establish a probing frequency, and modifying the probing frequency is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an apparatus,” or “a machine” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “a machine” language, the claim encompasses the user manually determining a ratio, establishing a frequency, and modifying the frequency. The mere nominal recitation of a generic machine does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance 


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for advertising diversity which is a method of managing commercial interactions. Thus, the claim recites an abstract idea. According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

  The apparatus and machine steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology. 

For further clarification the Examiner points out that the claim(s) 25-39 recite(s) determining an advertising deviation, establishing a probing frequency, and modifying the probing frequency which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for determining, establishing, and modifying which is the abstract idea steps of probing an internet publisher in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. to determine an advertising deviation, establish probing frequency, and modify the probing frequency).  Using a machine/apparatus to determine, establish, and modify this kind of mental process related to a method of organizing human activity merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of 

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis and probing to determine advertising behavior:

[0010] Market researchers seek to understand local markets in many different ways. In some examples, market researchers study and/or collect information associated with audience behaviors, and/or demographics of the audience member. In other examples, market researchers study and/or collect information associated with products and/or services of advertisers, merchants, retailers, wholesalers and/or other commercial entities. The information associated with the merchants, retailers, wholesalers, other commercial entities products and/or services offered to consumers is generally identified through advertising behavior.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 26-29, 31-34, 36-39 recite limitations which further limit the claimed analysis of data.

Thus the problem the claimed invention is directed to answering the question based on using probing frequency applied to advertising.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

The determination that the elements do not amount to significantly more than the abstract idea is supported by the finding that the specification and the current claims are silent regarding any improvements to the functioning of the computer itself or the need for a particular machine on which to apply the abstract idea. No particular machines are explicitly involved in accomplishing the abstract idea as can be seen in Specification [0012, 0018, 0049, 


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

Prior art Koehler et al. (US 20160364935 A1) and Tang et al. (US 20140365298 A1) teach an apparatus/machine to perform the steps of the invention, an interface, a website, a network, a server, a machine readable storage medium in at least Koehler paragraphs 6, 22, 23, 27, 59-73, and the abstract. Tang paragraphs 5, 8, 10, 12, 15, 16, 25-34, 40, 42-66, and the abstract. 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683